Exhibit 10.4

 

Magellan Health Services, Inc.

 

2008 MANAGEMENT INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

(REFERENCE NO. 2008-MARCH 3, 2010)

 

Name of Grantee:

 

 

 

 

 

Date of Grant:

 

March 3, 2010

 

 

 

Type of Award:

 

Restricted Stock Units, each Restricted Stock Unit representing the right to
receive on the terms and conditions of the Restricted Stock Unit Agreement
between Grantee and the Company referenced below and the terms and conditions of
this notice a share of Ordinary Common Stock, par value $0.01 per share
(“Share”), of Magellan Health Services, Inc. (the “Company”), subject to
adjustment thereto as provided in such Restricted Stock Unit Agreement (a “Unit
Share”), or at the election of the Company a cash payment in lieu thereof.

 

 

 

Total Number of Restricted Stock Units Awarded:

 

        Restricted Stock Units.

 

 

 

Vesting :

 

This Award shall vest in accordance with the vesting schedule set forth below,
provided that the Grantee’s Service with the Company, a Subsidiary or a Parent
company has not terminated prior to the vesting date and provided (i) the
portion of this Award which vests on the 1st anniversary of the Date of Grant
shall not vest unless the Company has earnings per share (“EPS”) for the year
ended December 31, 2010 of at least $2.50 (“2010 EPS Target”); if the Company
does not achieve the 2010 EPS Target in 2010, this tranche will vest if the
Company achieves $2.50of EPS in any subsequent calendar year up to and including
calendar year 2019, (ii) the portion of this Award which vests on the
2nd anniversary of the Date of Grant shall not vest unless the Company has
earnings per share for the year ended December 31, 2011 of at least $2.65 per
share (the “2011 EPS Target”); if the Company does not achieve the 2011 EPS
Target in 2011, this tranche will vest if the Company achieves $2.65 of EPS in
any subsequent calendar year up to and including calendar year 2019 and
(iii) the portion of this Award which vests on the 3rd anniversary of the Date
of Grant shall not vest unless the Company has earnings per share for the year
ended December 31, 2012 of at least $2.80 per share (the 2012 “EPS Target”); if
the Company does not achieve the 2012 EPS Target in 2012, this tranche will vest
if the Company achieves $2.80 of EPS in any subsequent calendar year up to and
including calendar year 2019.

 

Vesting Date

 

Vesting Percentage

 

1st anniversary of the Date of Grant

 

33.4%

 

2nd anniversary of the Date of Grant

 

66.7%
(i.e., an additional 33.3%)

 

3rd anniversary of the Date of Grant

 

100%
(i.e., an additional 33.3%)

 

 

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the preceding paragraph, this Restricted Stock Unit shall
earlier vest immediately with respect to 100% of the Unit Shares subject hereto
in the event, after the date hereof, a Change in Control of the Company (as
defined below) shall have occurred and within the period of eighteen months (or
such other period as is provided by Grantee’s employment agreement, if any, in
effect at the time of the Change of Control) following occurrence of the Change
in Control, Grantee’s Service with the Company shall be terminated by the
Company without Cause (as defined below) or by the Grantee with Good Reason (as
defined below), provided that the Grantee’s Service with the Company has not
previously terminated after the date hereof for any other reason.  For purposes
of this Restricted Stock Unit, the terms “Change in Control,” “Cause” and “Good
Reason” shall have the same meanings as provided in any employment agreement
between the Company and Grantee in effect at the time of the Change in Control
(including any terms of substantially comparable significance in any such
employment agreement even if not of identical wording) or, if no such employment
agreement is in effect at such time or no such meanings are provided in such
employment agreement, shall have the meanings ascribed thereto below:

 

 

 

 

 

(1)          A “Change in Control” of the Company shall mean the first to occur
after the date hereof of any of the following events:

 

 

 

 

 

a.            any “person,” as such term is used in Sections 3(a)(9) and
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
becomes a “beneficial owner,” as such term is used in Rule 13d-3 promulgated
under the Exchange Act, of 50% or more of the Voting Stock (as defined below) of
the Company;

 

 

 

 

 

b.            the majority of the Board of Directors of the Company consists of
individuals other than “Continuing Directors,” which shall mean the members of
the Board on the date hereof;

 

 

 

 

 

c.            the Board of Directors of the Company adopts and, if required by
law or the certificate of incorporation of the Corporation, the shareholders
approve the dissolution of the Company or a plan of liquidation or comparable
plan providing for the disposition of all or substantially all of the Company’s
assets;

 

 

 

 

 

d.           all or substantially all of the assets of the Company are disposed
of pursuant to a merger, consolidation, share exchange, reorganization or other
transaction unless the shareholders of the Company immediately prior to such
merger, consolidation, share exchange, reorganization or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they previously owned the Voting Stock or other ownership interests of the
Company, a majority of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company; or

 

 

 

 

 

e.             the Company merges or combines with another company and,
immediately after the merger or combination, the shareholders of the Company
immediately prior to the merger or combination own, directly or indirectly, 50%
or less of the Voting Stock of the successor company, provided that in making
such determination there shall being excluded from the number of shares of
Voting

 

2

--------------------------------------------------------------------------------


 

 

 

Stock held by such shareholders, but not from the Voting Stock of the successor
company, any shares owned by Affiliates of such other company who were not also
Affiliates of the Company prior to such merger or combination.

 

 

 

 

 

(2)           “Cause” shall mean:

 

 

 

 

 

a.            Grantee is convicted of (or pleads guilty or nolo contendere to) a
felony or a crime involving moral turpitude;

 

 

 

 

 

b.           Grantee’s commission of an act of fraud or dishonesty involving his
or her duties on behalf of the Company;

 

 

 

 

 

c.            Grantee’s willful failure or refusal to faithfully and diligently
perform duties lawfully assigned to Grantee as an officer or employee of the
Company or other willful breach of any material term of any employment agreement
at the time in effect between the Company and Grantee; or

 

 

 

 

 

d.           Grantee’s willful failure or refusal to abide by the Company’s
policies, rules, procedures or directives, including any material violation of
the Company’s Code of Ethics.

 

 

 

 

 

(3)           “Good Reason” shall mean:

 

 

 

 

 

a.            a material reduction in Grantee’s salary in effect at the time of
a Change in Control, unless such reduction is comparable in degree to the
reduction that takes place for all other employees of the Company of comparable
rank (for which purpose any person who is an executive officer of the Company
(as determined for purposes of the Exchange Act shall be considered of
comparable rank) or a material reduction in Grantee’s target bonus opportunity
for the year in which or any year after the year in which the Change of Control
occurs from Grantee’s target bonus opportunity for the year in which the Change
in Control occurs (if any) as established under any employment agreement Grantee
has with the Company or any bonus plan of the Company applicable to Grantee (or,
if no such target bonus opportunity has yet been established for Grantee under a
bonus plan applicable to Grantee for the year in which the Change of Control has
occurred, the target bonus opportunity so established for Grantee for the
immediately preceding year (if any)). For purposes of this provision, an action
or actions of the Company will be deemed “material” if, individually or in the
aggregate, the action or actions result(s) or potentially result(s) in a
reduction in compensation in the current year or a future year having a present
value to Grantee of at least one and one half percent (1.5%) of Grantee’s then
current base salary, provided that Grantee will have a legal right to claim
damages for a breach of contract for any action by the Company or event having
an effect described under those paragraphs that does not meet this objective
materiality test, and actions may be material in a given case at

 

3

--------------------------------------------------------------------------------


 

 

 

levels less than the specified level.

 

 

 

 

 

b.           a material diminution in Grantee’s position, duties or
responsibilities as in effect at the time of a Change in Control or the
assignment to Grantee of duties which are materially inconsistent with such
position, duties and authority, unless in either case such change is made with
the consent of the Grantee; or

 

 

 

 

 

c.            the relocation by more than 50 miles of the offices of the Company
which constitute at the time of the Change in Control Grantee’s principal
location for the performance of his or her services to the Company;

 

 

 

 

 

provided that, in each such case, Grantee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days
after Grantee gives notice thereof to the Company, and Grantee terminates
Service within eighteen months after such event or condition has arisen. 

 

 

 

 

 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

 

 

 

Settlement of Award:

 

Unit Shares in settlement of this Award (or, at the Company’s election, cash in
lieu thereof) shall be delivered to Grantee on the Vesting Date (such date, the
“Settlement Date”) as further provided in Grantee’s Restricted Stock Unit
Agreement with the Company. 

 

 

 

Dividend Equivalent Rights

 

NONE.

 

 

 

Transfer Restrictions

 

Unit Shares issued in settlement of this Award shall not be subject to any
additional transfer restrictions, other than those provided by Grantee’s
Restricted Stock Unit Agreement.

 

 

 

Other Terms

 

 

 

By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health Services, Inc. 2008
Management Incentive Plan (“Plan”) and the Restricted Stock Unit Agreement,
reference number 2008-March 3, 2010 (“Agreement”), both of which are hereby made
a part of this document.  Capitalized terms used but not defined in this Notice
of Restricted Stock Unit Award shall have the meanings assigned to them in the
Plan and Agreement.

 

4

--------------------------------------------------------------------------------


 

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

 

 

 

Name: René Lerer

 

 

Title: President and Chief Executive Officer

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

5

--------------------------------------------------------------------------------

 

 

 